Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments filed 8/20/20 and 3/6/20, Applicant’s response filed 9/29/21 and Applicant’s amendment and response filed 10/27/21 is acknowledged and have been entered.  

2. Applicant's election with traverse (in Applicant’ amendment and response filed 10/27/21) of the following is acknowledged.

Group I and species of multimeric chain m-TMAPP, with the order of components: 

first polypeptide (N to C terminal order) is 1 domain-2 domain-MOD, second polypeptide (N to C terminal order) is 1 domain-2 domain-scaffold sequence and no linker, the chemical conjugation site is within the first polypeptide chain and specifically is the side chain (SH) of a cysteine introduced by the tools of protein engineering (i.e., an engineered amino acid chemical conjugation site) into the 1 domain, the epitope is linked via a peptide and its accompanying linker is coupled to the cysteine using a maleimide function chemistry, the MHC sequences comprise the 1 domain and 2 domain sequences having at least 90% identity to that from DRA (SEQ ID NO: 104, Fig. 6) and the 1 and 2 domain sequences having at least 90% identity to those of DR1-4 (SEQ ID NO: 107, Fig. 7A), the scaffold sequence is an IgG1 Fc with “LALA” substitutions (Fig. 21G, SEQ ID NO: 12), the epitope present in the conjugated structure will be from collagen, and the MODS are tandem IL-2 MODS with H16A F42A substitutions.  The overall structure when conjugated to epitope will be that appearing in Fig. 22 A, where the chemical conjugation site “cc” is at the N-terminus of the 1 domain and joined to the C-terminal of the linker joining the epitope to the 1 domain.

The basis for Applicant’s traversal is that there is no undue burden to search and examine the inventions together as any search of the invention of Group I would necessarily uncover the art related to Group II.

Applicant’s arguments have been fully considered but are not persuasive.

Regarding undue burden, the M.P.E.P.  803 (July 1998) states that: 
“For purposes of the initial requirement, a serious burden on the examiner may 
be prima facie shown if the examiner shows by appropriate explanation 
either 	separate classification, separate status in the art, or a different field of search”.  



The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 3-15 and 20-22 read on the elected species.

Upon consideration of the art, search and examination has been extended to the sc-TMPP of claim 2 and the other species recited in the claims.

Accordingly, claims 16 and 17 (non-elected Group II) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-15 and 20-22 are presently being examined.   

3.  The disclosure is objected to because of the following informalities: each page of the substitute specification is marked “Substitute Specification Clean Copy”.  

Appropriate correction is required.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-15 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
	
The claims are drawn to:

(1) an unconjugated immunomodulatory polypeptide sequence (MOD)-containing multimeric T cell modulatory antigen presenting polypeptide (unconjugated MOD-containing mTMAPP) having one or more chemical conjugation sites comprising the components recited in the instant claims (as pertains to instant claims 1, 3-11), or (2) further comprising an epitope covalently bound directly, or indirectly via the optional linker, through a direct covalent bond to at least one of the one or more chemical conjugation sites present in the unconjugated MOC-containing m-TMAPP of claim 9 (as recited in instant claim 12), claim 3 (as recited in instant claims 13 and 14), and composition thereof (as recited in instant claim 15), or (3) the unconjugated MOD-containing m-TMAPP of claim 8, 13, or 15, wherein the MOD-containing m-TMAP-epitope conjugate comprises a variant IL-2 MOD having an H16A and F24A substitution (instant claims 20-22, respectively), or (4) the unconjugated MOD-containing sc-TMAPP of claim 2, and including the limitations of the dependent claims.   

Specifically:
 
     (1) Instant base claim 1 recites a “MHC class II polypeptide”, “a MHC class II 2 polypeptide”, “a MHC class II 2 polypeptide”, “a MHC class II 1 polypeptide”, and/or a “MHC class II2 polypeptide”; however, the alpha 1, 2 and beta 1, 2 components of the claimed product must together possess the functional property of forming a peptide binding groove that can bind an antigenic peptide whereby the complex can bind and be recognized by a cognate T cell receptor (TCR) on a T cell.  (Instant dependent claims 2, 4-7 do as well).  

The specification does not disclose a representative number of such cognate components, nor a structure/function relationship.  This is because there is no limiting definition for “a MHC class II 2 polypeptide”, “a MHC class II 1 polypeptide” and because the claim encompass mix and match “MHC class II 2 polypeptide” and “MHC class II 1 polypeptide”.

As is enunciated below in this office action, in the absence of a limiting definition in the specification for these limitations, it is not clear what portions of the MHC class II polypeptide or the alpha 1, 2 beta 1, 2 chains are encompassed or if they are meant to be equivalent to “domains”; it is also clear from the specification that the MHC class II polypeptides can be a mix/match of different MHC class II protein subsequences (e.g., [00113], [00139]).  The specification discloses that the “terms peptide, polypeptide and protein are used interchangeable herein, and refer to a polymeric form of amino acids of any length, which can included coded and non-coded amino acids, chemically or biochemically modified or derivatized amino acids, and polypeptides having modified peptide backbones” ([0049]).  

     (2) Instant dependent claims 4 and 5 recite variants of wild-type 1 or 2 domains of a particular MHC class II molecule sequence (i.e., SEQ ID NO: 104), while instant dependent claims 6 and 7 recite variants of wild-type 1 or 2 domains of a particular MHC class II molecule sequence.  The specification does not disclose a representative number of species for these said variants that will together form a peptide binding groove that has the functional property of binding to an antigenic peptide and that forms a complex that can be recognized by a cognate TCR (see (1) above).  

     (3) As pertains to instant dependent claims 3 and 11, the instant specification discusses at [00537] nucleotide binding site sequences, but does not disclose what these sequences are, nor give any evidence that they are well known in the art.  It does disclose a publication (by Alves et al, Bioconjug. Chem. 2014, 25(7): 1198-1202); however, the teaching is for one particular nucleotide binding site (NBS), rather than multiple species of NBS.

     (4) Instant dependent claim 8 recites that the MOD-containing m-TMAPP comprises one or more independently selected variant MODS, wherein the genus of MODs is broad and highly structurally diverse; there is no evidence for a representative number of such variant MODs, nor a structure function relationship for which variants retain the functional property that defines a MOD, i.e., one that is immunomodulatory or co-stimulatory with reference to a co-MOD on a T cell.

     (4) Instant dependent claim 9 recites that the MOD-containing m-TMAPP comprises at least one variant MOD that (a) has from 1 to 10 amino acid substitutions, deletions, or insertions relative to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of a wild-type MOD; or (b) an amino acid sequence having at least 90%, 95%, 98%, 99% or 100% amino acid sequence identity to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of the wild-type MOD; and wherein the variant MOD has reduced affinity for a Co-MOD as compared to the affinity of the naturally-occurring MOD for the Co-MOD.  The genus of wild-type MODs is broad and structurally diverse.  There is no evidence for a representative number of such variant MODS that retain the functional property that defines a MOD, one that is immunomodulatory or co-stimulatory with reference to a co-MOD on a T cell, and even less for the sub-genus of such variant MODs that are reduced affinity MODs. Nor is there evidence for a disclosed or well known structure/function correlation.

      (5) Instant dependent claim 10 recites that the MOD containing m-TMAPP comprises a variant MOD of particular wild-type MODs having particular sequences; however, these variants can have changes at any and all positions of the sequences.  There is no evidence for a representative number of these species in a genus that is broad and structurally diverse; there is no evidence of record for a structure/function relationship. The specification discloses wild type sequences for a sub-genus of MODs, but does not disclose any actual species of variants thereof that possess the requisite functional property of binding to a co-MOD on a T cell and modulating the T cell.

     (6) As pertains to all of the instant claims, the chemical conjugation site(s) (including those recited in instant dependent claim 3) may be located within the first or second polypeptide, i.e., anywhere within an alpha 1, 2 or beta 1, 2 polypeptide(s).  The specification does not disclose a structure/function relationship between the nature of the functionally recited chemical conjugation site and the location(s) at which the said chemical conjugation site(s) that do not disrupt the formation and function of the MHC II peptide binding groove and wherein the said polypeptides have the functional properties of forming a functional MHC class II peptide binding groove, and this includes wherein the MHC II polypeptides are variants of wild-type MHC II polypeptides.

     (7) Instant dependent claim 2 recites that the MOD-containing m-TMAPP comprises one or more independently selected variant MOD polypeptides, wherein the genus of MODs is broad and highly structurally diverse; there is no evidence for a representative number of such variant MODs, nor a structure function relationship for which variants retain the functional property that defines a MOD, i.e., one that is immunomodulatory or co-stimulatory with reference to a co-MOD on a T cell.  Claim 2 also recites that the one or more chemical conjugation sites is located within the “MODx-containing sc-TMAPP” (presumably anywhere within the sc-TMAPP, including within the MOD, the 1and/or 2 MHC class II polypeptides (see “(6)” above).
The disclosure in the instant specification is as follows.

The specification discloses that T cell modulatory antigen presenting polypeptides are referred to TMAPPs, wherein the multimeric TMAPPS are termed m-TMAPPS  ([0006]).  The specification further discloses that the TMAPPS have one or more immunomodulatory polypeptide sequences referred to as “MOD(s)” ([0006]).  An “immunomodulatory domain” of a MOD-containing TMAPP is that portion of a TMAPP (a MOD peptide sequence) that binds a Co-MOD, which may be present on a target T cell ([0060]).  

The specification discloses that the term “immunomodulatory polypeptide” (also referred to as a “MOD” or “co-stimulatory polypeptide” as used herein includes a polypeptide on an APC such as a dendritic cell, a B cell and the like, or a portion of a polypeptide on an APC that specifically binds a Co-MOD on a T cell, thereby providing a signal which, in addition to the primary signal provided by, for instance binding of a TCR/CD3 complex with a MHC polypeptide loaded with peptide, mediates a T cell response, including, but not limited to, proliferation, activation differentiation, and the like.  MODs include, but are not limited to, CD7, B7-1 (CD20), B7-2 (CD86), PD-L1, PD-L2, 4-1BBL, OX40L, Fas ligand (FasL), inducible costimulatory ligand (ICOS-L), intercellular adhesion molecule (ICAM), CD30L, CD40, CD70, CD83, HLA-G, MICA, MICB, lymphotoxin beta receptor, 3/TRG, ILT3, ILT4, HVEM, an agonist or antibody that binds to Toll ligand receptor and a ligand that specifically binds to B7-H3.  A costimulatory polypeptide also encompasses, inter alia, an antibody that specifically binds with a cognate costimulatory molecule present on a T cell such as, but not limited to IL-2, CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function associated antigen-1 (LFA-1), cD3, LIGHT, NKG2C, B7-H3, and a ligand that specifically binds to CD83 ([0058]).  

The action of TMAPP-epitope conjugates having MODs depends on the stimulatory or inhibitory effects of the MODS.  MOD-containing TMAPP epitope conjugates function as a means of selectively delivering the MODS to T cells specific for the conjugated epitope, resulting in MOD-driven T cell responses such as proliferation of epitope specific T cells.  The combination of the reduced affinity of the MODS for their Co-MODs, and the affinity of the epitope for a TCR, provides for enhanced selectivity of a TMAPP epitope conjugate while retaining the activity of the MODS.  The disclosed use of the TMAPPs are as therapeutics in methods of treatment ([0007].   

The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

The specification discloses that the term “unconjugated TMAPPs” refers to TMAPPS that have not been conjugated (covalently linked) to an epitope and/or payload (e.g., non-epitope molecule such as a label), and therefore comprise at least one chemical conjugation site ([0059]).  The specification discloses that a TMAPP that comprises two or more polypeptide chains is denoted as a m-TMAPP ([0077]).  

The specification discloses that the m-TMAPP have at least one chemical conjugation site where an epitope peptide may be covalently attached ([0006]) and wherein when the epitope peptide is attached, can be in complex with the MHC portion of the m-TMAPP, can be bound and recognized by a T cell receptor (e.g., [0006], [0007]).  

Although one of skill in the art could employ methods of discovery to determine which cognate sets of MHC II polypeptides (including alpha and beta 1 and 2 polypeptides and variants thereof of wild-type MHC II sequences), chemical conjugation sites, and placement thereof within the MHC II polypeptides, and/or variant MODs suitably retain their requisite functional properties or the overall functional property of a MHC II peptide binding site, experimentation is not a rationale for providing adequate written description.  

Although one of skill in the art could employ methods of discovery to make the claimed product:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
Therefore, it appears that the instant specification does not adequately disclose the breadth of the MOD-containing m-TMAPP and composition thereof that is recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such MOD-containing m-TMAPPs and composition thereof at the time the instant application was filed.    

7.  Claims 1-15 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and/or use the instant invention:
 
an unconjugated immunomodulatory polypeptide sequence (MOD)-containing multimeric T cell modulatory antigen presenting polypeptide (unconjugated MOD-containing mTMAPP) having one or more chemical conjugation sites comprising the components recited in the instant claims (as pertains to instant claims 1, 3-11), or (2) further comprising an epitope covalently bound directly, or indirectly via the optional linker, through a direct covalent bond to at least one of the one or more chemical conjugation sites present in the unconjugated MOD-containing m-TMAPP of claim 9 (as recited in instant claim 12), claim 3 (as recited in instant claims 13 and 14), and composition thereof (as recited in instant claim 15), or (3) the unconjugated MOD-containing m-TMAPP of claim 8, 13, or 15, wherein the MOD-containing m-TMAP-epitope conjugate comprises a variant IL-2 MOD having an H16A and F24A substitution (instant claims 20-22, respectively), and including the limitations of the dependent claims. 

The specification has not enabled the breadth of the claimed invention because the claims encompass:  

      (1) variant MODs (claims 98-11) wherein the variations can be any type at any position in a wild-type MOD, wherein the variant MOD comprises (a) an amino acid sequence having from 1 to 10 amino acid substitutions, deletions, or insertions relative to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acid residues of a wild type MOD, or (b) and amino acid sequence having at least 90%, 95%, 98%, 99%, or 100% amino acid sequence identity to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acid residues of the  wild-type MOD, or (c) wherein the variant MOD has reduced affinity for a Co-MOD as compared to the affinity of the naturally occurring MOD for the Co-MOD (claim 9), or wherein the variant MOD is a variant of the 4-1BBL, CD80, IL-2, CD86 or PD-L1 polypeptides recited in claim 10;

     (2) any variant MOD polypeptide (claims 1-8);

     (3) any chemical conjugation site at any position within the first or second polypeptide (i.e., within the first or second MHC II polypeptide) (instant base claim 1 and the relevant dependent claims); 

     (4) the MOD-containing m-TMAPPs that are heterodimers (two chains) that are lacking a critical structure to ensure stable association of the alpha and beta polypeptides of MHC class II (claim 2 is excluded).

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used without undue experimentation.  

The specification discloses that T cell modulatory antigen presenting polypeptides are referred to TMAPPs, wherein the multimeric TMAPPS are termed m-TMAPPS  ([0006]).The specification further discloses that the TMAPPS have one or more immunomodulatory polypeptide sequences referred to as “MOD(s)” ([0006]).  An “immunomodulatory domain” of a MOD-containing TMAPP is that portion of a TMAPP (a MOD peptide sequence) that binds a Co-MOD, which may be present on a target T cell ([0060]).  

The specification discloses that the term “immunomodulatory polypeptide” (also referred to as a “MOD” or “co-stimulatory polypeptide” as used herein includes a polypeptide on an APC such as a dendritic cell, a B cell and the like, or a portion of a polypeptide on an APC that specifically binds a Co-MOD on a T cell, thereby providing a signal which, in addition to the primary signal provided by, for instance binding of a TCR/CD3 complex with a MHC polypeptide loaded with peptide, mediates a T cell response, including, but not limited to, proliferation, activation differentiation, and the like.  MODs include, but are not limited to, CD7, B7-1 (CD20), B7-2 (CD86), PD-L1, PD-L2, 4-1BBL, OX40L, Fas ligand (FasL), inducible costimulatory ligand (ICOS-L), intercellular adhesion molecule (ICAM), CD30L, CD40, CD70, CD83, HLA-G, MICA, MICB, lymphotoxin beta receptor, 3/TRG, ILT3, ILT4, HVEM, an agonist or antibody that binds to Toll ligand receptor and a ligand that specifically binds to B7-H3.  A costimulatory polypeptide also encompasses, inter alia, an antibody that specifically binds with a cognate costimulatory molecule present on a T cell such as, but not limited to IL-2, CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function associated antigen-1 (LFA-1), cD3, LIGHT, NKG2C, B7-H3, and a ligand that specifically binds to CD83 ([0058]).  

The action of TMAPP-epitope conjugates having MODs depends on the stimulatory or inhibitory effects of the MODS.  MOD-containing TMAPP epitope conjugates function as a means of selectively delivering the MODS to T cells specific for the conjugated epitope, resulting in MOD-driven T cell responses such as proliferation of epitope specific T cells.  The combination of the reduced affinity of the MODS for their Co-MODs, and the affinity of the epitope for a TCR, provides for enhanced selectivity of a TMAPP epitope conjugate while retaining the activity of the MODS.  The disclosed use of the TMAPPs are as therapeutics in methods of treatment ([0007].   

The genus of variant MODs is therefore broad and structurally diverse.   

For example, instant dependent claim 9 recites that the MOD-containing m-TMAPP comprises at least one variant MOD that (a) has from 1 to 10 amino acid substitutions, deletions, or insertions relative to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of a wild-type MOD; or (b) an amino acid sequence having at least 90%, 95%, 98%, 99% or 100% amino acid sequence identity to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of the wild-type MOD; and wherein the variant MOD has reduced affinity for a Co-MOD as compared to the affinity of the naturally-occurring MOD for the Co-MOD.  Instant dependent claim 10 recites that the MOD containing m-TMAPP comprises a variant MOD of particular wild-type MODs having particular sequences.  The other claims such as for example, instant base claim 1 or claim 2, recite “variant MOD polypeptide”.  These variant MOD polypeptides must be tested to ascertain if they bind to their co-MOD, and with reduced affinity of binding in some instances; in other instances, they must bind their Co-MOD. 

Evidentiary reference Velazquez-Soto et al (World. J. Immunol. 2022, 24: 12(1): 1-8) teaches co-stimulatory molecules belonging to different families (see entire reference).  

The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

The specification discloses that the term “unconjugated TMAPPs” refers to TMAPPS that have not been conjugated (covalently linked) to an epitope and/or payload (e.g., non-epitope molecule such as a label), and therefore comprise at least one chemical conjugation site ([0059]).  The specification discloses that a TMAPP that comprises two or more polypeptide chains is denoted as a m-TMAPP ([0077]).  

The specification discloses making some single chain constructs having a fused peptide rather than chemically conjugated peptide and comprising the HA antigenic peptide and IL-2 as the MOD plus hDR1/ polypeptides and hIG-Fc ([0011]) or a single chain construct comprising the dimerization domain bZIP having a fused peptide ([0012]), or a heterodimer construct comprising 12 and 12 chains, the dimerization domain bZIP, and hIgFc (Fig. 39), and confirming protein production of these said constructs by Coomassie staining on a gel.
A critical structure is missing from the claimed product, i.e., a dimerization domain to ensure that the alpha and beta chains of the MHC class II associate with each other in a stable manner.  
Evidentiary reference Kalandadze et al (JBC 1996, 271: 20156-20162) teaches that the presence of the transmembrane regions of the MHC class II alpha and beta chains facilitate the proper assembly of the alpha/beta heterodimer even in the absence of a peptide ligand. Said reference further teaches that the alpha -helices of leucine zippers dimerize as a tightly packed coiled-coil structure that is stable in solution. Kalandadze et al teach that leucine zipper dimerization motifs were used to replace the hydrophobic transmembrane domains to produce properly assembled and secreted soluble HLA-DR2 in either mammalian cells or yeast cells (see entire reference, especially abstract, last sentence of Figure 1 legend, and introduction section).  
Evidentiary reference Serra et al (Nature Communications, 2019, 10: 4917, pages 1-14) teaches that expression of MHC class II molecules has been difficult because MHC class II alpha and beta chains lacking the transmembrane and cytoplasmic domains do not form stable heterodimers even in the presence of high affinity peptide ligands. Serra et al teach that this challenge was addressed by replacing the transmembrane and cytoplasmic domains of MHC class II chains by leucine zipper motifs; however, even this application does not invariably support the expression of peptide MHC monomers displaying epitopes with low affinity for MHC and/or the expression of MHC class II types with molecular structural features, such as certain HLA-DQ molecules.  Serra et al teach another peptide MHC class II heterodimerization design based on “knob-into-hole” approach used for the generation of bispecific monoclonal antibodies, which resulted in stable MHC class II alpha/beta heterodimerization for a broad range of MHC class II subtypes, with increased molecular stability, production yields and antigen receptor binding (see entire reference, especially introduction section).
There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 1-15 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

      a) Claim 1 is indefinite in the recitation of “T-Cell MMP” because it is not clear what is meant, i.e., “MMP” is not a term disclosed in the instant specification.

     b) Claim 1 is indefinite in the recitation of “for presentation by the T-Cell MMP to a cell bearing a T-cell receptor” because it is not clear what is meant.  See above.

     c) Claims 3 and 11 are indefinite in the recitation of “IgG nucleotide binding sites” because it is not clear what is meant.  The instant specification discusses at [00537] nucleotide binding site sequences, but does not disclose what these sequences are, nor give any evidence that they are well known in the art.  It does disclose a publication (by Alves et al, Bioconjug. Chem. 2014, 25(7): 1198-1202); however, the teaching is for one particular nucleotide binding site (NBS), rather than multiple species of NBS.

     d) Claim 4 is indefinite because it incorporates by reference to Figures 6, 11, 13, 15, 17 and 18.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.
	
     e) Claim 5 is indefinite because it incorporates by reference to Figures 6, 11, 13, 15, 17 and 18.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.

     f) Claim 6 is indefinite because it incorporates by reference to Figures 7A-7J, 8A-8B, 9, 10, 12, 14, 16, 19A-19B, and 20A-20B.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.

     g) Claim 7 is indefinite because it incorporates by reference to Figures 7A-7J, 8A-8B, 9, 10, 12, 14, 16, 19A-19B, and 20A-20B. Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.

    h) Claim 20 is indefinite in the recitation of “wherein the one or more independently selected wild-type or variant MODs are two variant IL-2 MODs having H16A and F42A substitutions in tandem” because it is not clear what is meant, i.e., without reference to a specific sequence identifier, it is not clear what is meant. 

     i) Claim 21 is indefinite in the recitation of “wherein the one or more independently selected wild-type or variant MODs are two variant IL-2 MODs having H16A and F42A substitutions in tandem” because it is not clear what is meant, i.e., without reference to a specific sequence identifier, it is not clear what is meant. 

     j) Claim 22 is indefinite in the recitation of “wherein the one or more independently selected wild-type or variant MODs are two variant IL-2 MODs having H16A and F42A substitutions in tandem” because it is not clear what is meant, i.e., without reference to a specific sequence identifier, it is not clear what is meant. 

     k) Claim 1 is indefinite in the recitation of claim 1 recites a “MHC class II polypeptide”, “a MHC class II 2 polypeptide”, “a MHC class II2 polypeptide”, “a MHC class II 1 polypeptide”, and/or a “MHC class II2 polypeptide” because in the absence of a limiting definition in the specification, it is not clear what is meant.

     l) Claim 10 is indefinite in the recitation of “polypeptide of SEQ ID NO” because it is not clear what is meant, i.e., if the entire sequence of the SEQ ID NO is meant or if a subsequence of the SEQ ID NO is meant.

     m) Claims 4-7 are indefinite because they incorporate by reference to Figures.  
Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.

     n) Claim 2 is indefinite in the recitation of “MODx-containing” sc-TMAPP because it is not clear what is meant.  The specification does not disclose “MODx”.  

10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer t56o www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 1, 3-9, 11-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/468,038.   
 
This is a provisional nonstatutory double patenting rejection.

The claims of 17/468,038 are drawn to a m-TMAPP unconjugated to an epitope and comprising first and second MHC class II (alpha 1, 2 and beta 1, 2) polypeptides and linkers, wherein one of the polypeptides comprises the chemical conjugation site which is located at the N- or C-terminus of the polypeptide, within the first or second polypeptides including any linkers therein, at a location within the linker or at either or both termini of the linker, wherein one or both of the polypeptides further comprise an Ig Fc polypeptide, wherein an epitope when covalently attached to the chemical conjugation site to form a MOD-containing m-TMAPP -epitope conjugate may be presented to a TCR, and wherein the mTMAPP at comprises one or more independently selected variant or wild-type MODs (immunomodulatory polypeptides) such as CD80, CD86, 4-1BBL, IL-2, or PD-L1 (amongst others).  The MODS may comprise an amino acid sequence having from 1-10 amino acid substitutions, deletions or insertions relative to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of a wild-type MOD; or an amino acid sequence having at least 90% sequence identity to a polypeptide comprising at least 30, 40, 50, 60 or 70 contiguous amino acids of the wild-type MOD; and wherein the variant MOD has a reduced binding affinity for a Co-MOD as compared to the affinity of the naturally-occurring MOD for the Co-MOD.  The one or more chemical conjugation sites may those that are identical to those recited in instant claim 3 at subsections “a”, “b”, “d” or “e”.  The MHC class II polypeptides appear to be the same as those recited in instant dependent claims 4-7.
The m-TMAPP may further comprise an epitope covalently bound directly or indirectly through an optional linker to the thiol of the cysteine that is an amino acid chemical conjugation site to form a MOD-containing m-TMAPP-epitope conjugate, wherein the epitope may be any epitope, including an cancer, virus or auto-epitope.  Claim 13 of 17/468,038 is drawn to a composition comprising the m-TMAPP-epitope conjugate and a buffer or a pharmaceutically acceptable excipient.  

Claims 15-19 are methods of treatment or reducing numbers and/or activity of T cells in an individual comprising administering the m-TAMPP-epitope conjugate.  As Applicant has chosen to file 17/468,038 as a separate application, these claims are included in this rejection:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

12.  Claims 1, 3-9, 11-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 17 and 19-23  of copending Application No. 17/468,095.     
 
This is a provisional nonstatutory double patenting rejection.

The claims of 17/468,095 are drawn to a m-TMAPP-epitope conjugate comprising a first polypeptide comprising a TID or a celiac disease-associated peptide epitope and a first MHC class II polypeptide and a second polypeptide  comprising a second MHC class II polypeptide , wherein one or both polypeptides comprises one or more MODs that are selected independently, wherein the first and second MHC class II polypeptides comprise those recited in claim 1 of 17/468,095, wherein one or both polypeptides optionally comprise an IgFc polypeptide or a non-Ig scaffold, and wherein the peptide epitope is attached directly or indirectly to the first MHC class II polypeptide by a covalent bond formed between the peptide epitope or a linker covalently attached to it and a chemical conjugation site that is a subset of those recited in instant dependent claim 3.  The MODS may be naturally occurring or variant , wherein the variant MOD has reduced affinity for a co-MOD as compared to the affinity of the naturally occurring MOD for the co-MOD, and wherein the MOD may be a PD-L1 or a CD80 polypeptide.

Instant claims 12-15 are drawn in part to an unconjugated MOD-containing m-TMAPP that further comprises an epitope that is covalently bound directly or indirectly via the optional linker and composition thereof.  As pertains to the composition, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the  instant claims to have placed the m-TMAPP-epitope conjugate in a buffer.  One of ordinary skill in the art would have been motivated to do this in order to store the conjugate.  

Instant claims 1, 3-9 and 11 are drawn to a MOD-containing m-TMAPP without the conjugated peptide.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the  instant claims to have constructed the MOD-containing-m-TMAPP of the claims of 17/468,095 with the chemical conjugation sites, but without the conjugated epitope. One of ordinary skill in the art would have been motivated to do this in order to create a platform molecule that could be conjugated to different peptides that are restricted to the MHC class II molecules comprised therein.

Claims 19-23 of 17/468,095 are drawn to methods of treatment or reducing numbers and/or activity of T cells in an individual comprising administering the MOD-containing-m-TAMPP-epitope conjugate.  As Applicant has chosen to file 17/468,095 as a separate application, these claims are included in this rejection:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

13.  Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 17/246,005 in view of de Oliveira et al (PLOS ONE, 9/15, pages 1-13).
 
This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

The claims of application serial no. 17/246,005 are drawn to a TMMP comprising at least one heterodimer comprising a first polypeptide comprising a HPV peptide epitope and a first MHC class I polypeptide that is a 2m polypeptide, and a second polypeptide comprising MHC class I heavy chain polypeptide, with either chain further comprising one or more activating immunomodulatory polypeptides such as an IL-2 variant polypeptide that binds IL-2R and is affinity attenuated with an H16A and a F24A substitution in order that it binds its IL-2R with lower binding affinity than does that of a wild-type IL-2 polypeptide, and wherein the 2m polypeptide and the MHC class I heavy chain polypeptide are covalently linked to one another via a first disulfide bond formed between a Cys residue in a linker between the peptide epitope and the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide, and a second disulfide bond formed between a Cys residue in the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide, and wherein the second polypeptide comprises an Ig Fc polypeptide.

The claims of 17/246,005 do not recite wherein the MHC polypeptides are MHC class II polypeptides (i.e., alpha and beta chain polypeptides), nor wherein the HPV peptide epitope is one that binds to the MHC class II.

de Oliveira et al teach that HPV E6 and E7 oncoproteins are targets for immunotherapy against tumors induced by papillomavirus (HPV), as these proteins are exclusively expressed ty the infected tumor cells. de Oliveira et al teach that both CTLs and Th cells (that express TCRs that recognize peptide in the context of MHC class I or MHC class II, respectively) are important in treatment (introduction section).  de Oliveira et al teach a number of human MHC class II peptide epitopes (e.g., Fig. 1A).  See entire reference.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted MHC class II polypeptides and a MHC class II restricted peptide epitope such as one taught by de Olivera et al for the cognate components in the TMMP of the claims of 17/246,005, and to have engineered a Cysteine residues into or at the termini  of the MHC class II polypeptides where they would not affect peptide binding.

One of ordinary skill in the art would have been motivated to do this in order to make a TMMP that can modulate T cells specific for the HPV MHC class  II-restricted epitope in individuals expressing the MHC class II molecule of interest.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed this m-TMAPP in a composition with a buffer or a pharmaceutically acceptable excipient.  

One of ordinary skill in the art would have been motivated to do this in order to store the m-TMMP and/or to make a composition that can be tested in transgenic mice or humans expressing the relevant MHC class II molecule of interest.

Claim 53 is drawn to a composition comprising a nucleotide sequence encoding the first or second polypeptides; claim 54 is drawn to a host cell genetically modified with a nucleic acid of claim 53; claim 55 is drawn to a method of modulating the activity of a T cell specific for an HPV epitope comprising contacting the T cell with the TMMP; claim 56 is drawn to a method of treating a patient having an HPV-associated cancer comprising administering a pharmaceutical composition comprising the TMMP.  These claims are included in this rejection because Applicant has chosen to file the 17/246,005 application as a separate application as follows.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 37-56 of commonly assigned 17/246,005, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/246,005, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

14.  Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 17/490,600 in  view of Koido et al (Anticancer Res. 2014, 34: 3917-3924) and Hiltbold et al (Cancer Res. 1998, 58: 5066-5070).

This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

The claims of application serial no. 17/490,600 are drawn to a TMMP comprising at least one heterodimer comprising a first polypeptide comprising a MUC-1 [cancer-associated] peptide epitope and a first MHC class I polypeptide that is a 2m polypeptide, and a second polypeptide comprising MHC class I heavy chain polypeptide, with either chain further comprising one or more activating immunomodulatory polypeptides (such as an IL-2 variant polypeptide that binds IL-2R and is affinity attenuated with an H16A and a F24A substitution in order that it binds its IL-2R with lower binding affinity than does that of a wild-type IL-2 polypeptide, or a variant 4-1BBL, CD80, or CD86 MOD polypeptide), and wherein the 2m polypeptide and the MHC class I heavy chain polypeptide are covalently linked to one another via a first disulfide bond formed between a Cys residue in a linker between the peptide epitope and the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide, and a second disulfide bond formed between a Cys residue in the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide, and wherein the first or second polypeptide comprises an optional variant Ig Fc polypeptide.

The claims of 17/490,600 do not recite wherein the MHC polypeptides are MHC class II polypeptides (i.e., alpha and beta chain polypeptides), nor wherein the MUC-1 peptide epitope is one that binds to the MHC class II.

Koido et al teach that CD4+ T cells that are primed by MHC class II/mucin I (MUC-1) peptide epitopes play a direct role in antitumor immunity.  Koido et al teach that peptides from MUC1 bind to both MHC class I and class II and are recognized by CD8 and CD4 T cells, respectively (see entire reference, especially abstract and introduction sections).

Hiltbold et al teach a naturally processed class II MHC epitope for HLA-DR3 from tumor associated MCU1 protein that is expected to be helpful in eliciting Th cells to provide help for CTL induction (see entire reference, especially abstract) .

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted MHC class II HLA-DR3 polypeptides and a MHC class II restricted peptide epitope such as one taught by Hiltbold et al for the cognate components in the TMMP of the claims of 17/490,600, and to have engineered a Cysteine residues into or at the termini  of the MHC class II polypeptides at positions where they would not affect peptide binding.

One of ordinary skill in the art would have been motivated to do this in order to make a TMMP that can modulate T cells specific for the MUC1 MHC class  II-restricted epitope in individuals expressing the HLA-DR3 MHC class II molecule of interest, particularly in light of the teaching of Hiltbold et al that it is expected to be useful in CTL elicitation and the teaching of Koido et al that CD4+ T cells that are primed by MHC class II/mucin I (MUC-1) peptide epitopes play a direct role in antitumor immunity.  

Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have identified other MUC1 MHC class II restricted peptide epitopes for other MHC class II molecules of interest.  One of ordinary skill in the art would have been motivated to do this in order to make a composition that would be useful in individuals having other MHC class II molecules of interest.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed this m-TMAPP in a composition with a buffer or a pharmaceutically acceptable excipient.  

One of ordinary skill in the art would have been motivated to do this in order to store the m-TMMP and/or to make a composition that can be tested in transgenic mice or humans expressing the relevant MHC class II molecule of interest.

Claim 66 is drawn to a composition comprising one or more nucleic acids comprising nucleotide sequences encoding the first and second polypeptides; claim 67 is drawn to a method of producing a TMMP comprising culturing a host cell genetically modified with one or more expression vectors comprising nucleotide sequences encoding the first and second polypeptides of the TMMP; claims 68 and 69 are drawn to a method of treating cancer comprising administering a pharmaceutical composition comprising the TMMP.  These claims are included in this rejection because Applicant has chosen to file the 17/490,600 application as a separate application as follows.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 50-69 of commonly assigned 17/490,600, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/473,576, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 17/326,837 in  view of Kobayashi et al (Canc. Immunol. Immunotherapy. 2006, 55: 850-860).  
 
This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

The claims of application serial no. 17/326,837 are drawn to a TMMP comprising at least one heterodimer comprising a first polypeptide comprising a WT-1 Wilm’s tumor peptide epitope and a first MHC class I polypeptide that is a 2m polypeptide, and a second polypeptide comprising MHC class I heavy chain polypeptide, with either chain further comprising at least immunomodulatory polypeptide, wherein the first or second polypeptide comprises an Ig Fc polypeptide, wherein the first and second polypeptide are covalently linked to one another via at least a first and second disulfide bond, wherein the first disulfide bond formed between a Cys residue in a Cys-containing linker between the WT-1 peptide epitope and the 2m polypeptide, and a Cyst residue in the MHC class I heavy chain polypeptide; and a second disulfide bond is formed between a Cys residue in the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide.  The immunomodulatory domain may be a variant IL-2 polypeptide that exhibits reduced affinity to an IL-2R compared to the affinity of a wild-type IL-2 polypeptide for the IL-2R.  

The claims of 17/326,837 do not recite wherein the MHC polypeptides are MHC class II polypeptides (i.e., alpha and beta chain polypeptides), nor wherein the HPV peptide epitope is one that binds to the MHC class II.

Kobayashi et al teach two MHC class II restricted peptide epitopes from WT-1 tumor antigen protein and T cells specific for these peptides could recognize WT1 positive tumor cells, indicating that the tumor cells are capable of directly presenting the T cell epitopes when HLA-DR molecules are present on the cell surface.  Kobayshi et al teach that Th (HTL) responses to such tumor associated antigens as WT-1 are known to be important for promoting long lasting anti-tumor CTL responses.  Kobayshi et al teach that these THL epitopes are useful tools for designing vaccines against WT-1 expressing tumors (see entire reference, especially abstract and last paragraph of reference).  
 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted MHC class II polypeptides and a MHC class II restricted peptide epitope such as one taught by Kobayashi et al for the cognate components in the TMMP of the claims of 17/326,837, and to have engineered a cysteine residue into or at the termini  of the MHC class II polypeptides where they would not affect peptide binding.

One of ordinary skill in the art would have been motivated to do this in order to make a TMMP that can modulate T cells specific for the WT-1 MHC class  II-restricted epitope in individuals expressing the MHC class II molecule of interest.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed this m-TMAPP in a composition with a buffer or a pharmaceutically acceptable excipient.  

One of ordinary skill in the art would have been motivated to do this in order to store the m-TMMP and/or to make a composition that can be tested in transgenic mice or humans expressing the relevant MHC class II molecule of interest.

Claim 47 is drawn to a composition comprising one or more nucleic acids comprising nucleotide sequences encoding the first and second polypeptides of the TMMP; claim 48 is drawn to a composition comprising one or more expression vectors; claim 50 is drawn to a method of producing a TMMP comprising culturing a host cell genetically modified with one or more expression vectors comprising nucleotide sequences encoding the first and second polypeptides of the TMMP; claim 51 is drawn to a composition of genetically modified host cells; claims 53-55 are drawn to a method of treating cancer comprising administering a pharmaceutical composition comprising the TMMP; claim 56 is drawn to a method of detecting in a mixed population of T cells, activation and/or proliferation of WT-1-epitope specific T cells by contacting said mixed population of T cells with the TMMP. These claims are included in this rejection because Applicant has chosen to file the 17/326,837 application as a separate application as follows. 

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 37-56 of commonly assigned 17/326,837, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/326,837, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

16.  Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 17/327,171 in  view of Rosa et al (Arch. Immunol. There. Exp. 2010, 58: 121-130). 
 
This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

The claims of application serial no. 17/327,171 are drawn to a TMMP comprising at least one heterodimer comprising a first polypeptide comprising a peptide epitope and a first MHC class I polypeptide that is a 2m polypeptide, and a second polypeptide comprising MHC class I heavy chain polypeptide, with either chain further comprising at least immunomodulatory polypeptide, wherein the first or second polypeptide comprises an Ig Fc polypeptide, wherein the first and second polypeptide are covalently linked to one another via at least a first and second disulfide bond, wherein the first disulfide bond formed between a Cys residue in a Cys-containing linker between the peptide epitope and the 2m polypeptide, and a Cys residue in the MHC class I heavy chain polypeptide; and a second disulfide bond is formed between a Cys residue in the 2m polypeptide and a Cys residue in the MHC class I heavy chain polypeptide, wherein the peptide epitope is an NY-ESO-1 cancer associated epitope, a MAGE melanoma associated epitope, a coronavirus epitope, or a CMV epitope  (claims 36, 41, 46, and 51).

The claims of 17/327,171 do not recite wherein the MHC polypeptides are MHC class II polypeptides (i.e., alpha and beta chain polypeptides), nor wherein the HPV peptide epitope is one that binds to the MHC class II.

Rosa et al teach that CD4+ T cells play a central role in functional adaptive immune response, promoting optimal expansion of CD8+ T cells, maintenance of CD8+ T cell memory, communicating with innate immune cells, promoting differentiation of B cells into plasma cells for production of neutralizing antibodies, and assisting in memory B cells for swift recall responses to re-infection.  Rosa et al teach that CD4+ T cells have a fundamental role in anti-infection/anti-cancer immunity.  Rosa et al teach that CD4+ T cells bind to MHC class II molecules bound to MHC class II peptide epitopes (see entire reference, especially sections of page 123 and 1st section on page 122).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted MHC class II polypeptides and a MHC class II restricted peptide epitope from a cancer or viral antigen for the cognate components in the TMMP of the claims of 17/327,171, and to have engineered a cysteine residue into or at the termini  of the MHC class II polypeptides where they would not affect peptide binding.

One of ordinary skill in the art would have been motivated to do this in order to make a TMMP that can modulate T cells specific for the MHC class  II-restricted epitope in individuals expressing the MHC class II molecule of interest.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have placed this m-TMAPP in a composition with a buffer or a pharmaceutically acceptable excipient.  

One of ordinary skill in the art would have been motivated to do this in order to store the m-TMMP and/or to make a composition that can be tested in transgenic mice or humans expressing the relevant MHC class II molecule of interest.

With regard to claims 42-45, 47-50, and 52-55 of 17/327,171, although these claims are drawn to treating an individual by administering the TMPP, modulating the activity of an epitope-specific T cell in vitro using the TMPP, or to a composition comprising a nucleic acid(s) encoding the first and second polypeptides of the TMPPS and a method for culturing a host cell modified with an expression vector comprising the nucleotide sequence(s),  as Applicant has chosen to file the 17/327,171 as a separate application, these claims are included in this rejection.  The following applies hereto:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 36-55 of commonly assigned 17/327,171, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/327,171, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

17.  Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-106 of copending Application No. 16/473,576 in  view of Kobayashi et al (Canc. Immunol. Immunotherapy. 2006, 55: 850-860).  
 
This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

The claims 81- 94, 104 and 105 of 16/473,576  are drawn to a multimeric polypeptide comprising at least one heterodimer comprising a first polypeptide comprising a peptide epitope and a first MHC polypeptide, and a second polypeptide comprising a second MHC polypeptide and wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides that is one of the variant CD86 polypeptides exhibiting reduced affinity of binding to the CD28 polypeptide as compared to the binding affinity of the wild-type CD86 polypeptide recited in base claim 81, and optionally, wherein the multimeric polypeptide comprises an Ig Fc polypeptide or a non-Ig scaffold, and wherein the MHC can be MHC class II alpha and beta chain polypeptides, and wherein “the first MHC polypeptide or a linker between the epitope and the first MHC polypeptide comprises an amino acid substitution to provide a first Cys residue, and the second MHC polypeptide comprises an amino acid substitution to provide a second Cys residue, and wherein the disulfide linkage is between the first and the second Cys residues (claim 89).  

Claims 95-103 and 106 are drawn to products that encode the multimeric polypeptide components, vector and host cell thereof, or methods of using the multimeric polypeptide, or to a variant CD86 immunomodulatory polypeptide.  These claims are included in the instant rejection because Applicant chose to file the 16/473,576 application as a separate application from the instant application.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 81-106 of commonly assigned 16/473,576, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/473,576, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18.  Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82 and 136-158 of copending Application No. 16/077,303 in  view of in  view of Rosa et al (Arch. Immunol. Ther. Exp. 2010, 58: 121-130). 
 
This is a provisional nonstatutory double patenting rejection.

Claim interpretation:  The specification discloses that “chemical conjugation” as used herein means formation of a covalent bond, while “chemical conjugation site” means a location in a polypeptide at which a covalent bond can be formed, including any contextual elements such as surrounding amino acid sequences that are required or assist in the formation of a covalent bond to the polypeptide.  A site comprising a group of amino acids that directs enzymatic modification, and ultimately covalent bond formation at an amino acid within the group may also be referred to as a chemical conjugation site.  In some instances, the term chemical conjugation site may be used to refer to a location where covalent bond formation or chemical modification has already occurred ([0053]).  

Evidentiary reference ScienceDirect (2022) evidences that disulfide bonds are covalent bonds, and hence the chemical conjugation sites may be a cysteines through which disulfide bonds may be formed.   

Claims 82 and 136-154 of 16/077,303 are drawn to a multimeric polypeptide/pharmaceutical composition thereof comprising at least one heterodimer comprising a first polypeptide comprising a cancer associated peptide epitope and a first MHC class I polypeptide, and a second polypeptide comprising a second class I MHC polypeptide, wherein the first  and/or the second polypeptide comprises at least one immunomodulatory polypeptide that is a variant 4-1BBL polypeptide  that has reduced binding affinity to a particular 4-1BB polypeptide as compared to the binding affinity of a wild type 4-1BBL polypeptide (base claim 82), and wherein the multimeric polypeptide comprises a disulfide bond between a Cys residue present in a linker between the epitope and the b2m polypeptide and a Cys residue present in the MHC heavy chain polypeptide.

The claims of 16/077,303 do not recite wherein the MHC is a MHC class II.

Rosa et al teach that CD4+ T cells play a central role in functional adaptive immune response, promoting optimal expansion of CD8+ T cells, maintenance of CD8+ T cell memory, communicating with innate immune cells, promoting differentiation of B cells into plasma cells for production of neutralizing antibodies, and assisting in memory B cells for swift recall responses to re-infection.  Rosa et al teach that CD4+ T cells have a fundamental role in anti-infection/anti-cancer immunity.  Rosa et al teach that CD4+ T cells bind to MHC class II molecules bound to MHC class II peptide epitopes (see entire reference, especially sections of page 123 and 1st section on page 122).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have substituted MHC class II polypeptides for the cognate components in the multimeric polypeptide of the claims of 16/077,308 and to have engineered a cysteine residue into or at the termini of the MHC class II polypeptides where they would not affect peptide binding.

One of ordinary skill in the art would have been motivated to do this in order to make a multimeric polypeptide and pharmaceutical composition thereof that can modulate T cells specific for the MHC class  II-restricted epitope in individuals expressing the MHC class II molecule of interest.  

Claims 155 and 156 of 16/077,303 are drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide of the multimeric polypeptide, while claim 157 is drawn to a method of selectively modulating the activity of a cancer associated epitope specific T cell in an individual comprising administering a therapeutically [effective] amount of the multimeric polypeptide, and claim 158 is drawn to a method of treating cancer in an individual comprising administering an effective amount of the multimeric polypeptide.  These claims are included in the instant rejection because Applicant chose to file the 16/077,303 application as a separate application from the instant application.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 12-15 are directed to an invention not patentably distinct from claims 82 and 136-158 of commonly assigned 16/077,303, as enunciated above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/077,303, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

19.  Claim 1 is objected to because of the following informalities:  
     
Each instance of “T-Cell” should be ‘T cell’ throughout the claim.

Appropriate correction is required.

20.  Claim 11 is objected to because of the following informality:

    “an” IgG nucleotide binding sites should either be ‘an IgG nucleotide binding site’ or ‘IgG nucleotide binding sites.
  
Appropriate correction is required.

21.  No claim is allowed.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644